Citation Nr: 1710711	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 2000 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for GERD.


FINDINGS OF FACT

In correspondence dated November 2016, the Veteran withdrew his appeal for service connection for GERD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in November 2016 indicating he was withdrawing the issue of service connection for GERD.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for service connection for GERD is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


